                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

IVS GROUP, INC., and
INDUSTRIAL SILOSOURCE, INC.,

           Plaintiffs,

v.                                Civil Action No. 2:17-CV-4018

THE ALL AMERICAN SILO
COMPANY, LLC,

           Defendant.

                    MEMORANDUM OPINION AND ORDER

            Pending is the parties’ joint motion to file

dispositive motion briefing under seal, filed December 27, 2018.


           The parties assert that in considering their

dispositive motions, the court will have to analyze documents

and information that the parties have designated “Confidential,”

pursuant to the Agreed Protective Order entered November 14,

2018.    The “Confidential” documents and information in question

here, according to the parties, concern sensitive business

information and trade secrets.   The parties therefore seek

permission to file “all dispositive motion briefs, supporting

memoranda, and deposition transcripts (with exhibits), under

seal.”


           In support, the parties cite Walker Sys., Inc. v.

Hubbell Inc., 188 F.R.D. 428 (S.D.W. Va. 1999), which notes
“[w]here . . . the information sought to be protected concerns

documents that the parties in good faith believe contain trade

secrets or other confidential information, and the orders are

routinely agreed upon by the parties, such orders should be

granted, especially in cases between direct competitors.”     Id.

at 429 (citations omitted).


         The Court of Appeals for the Fourth Circuit, however,

has stated: “Once the documents are made part of a dispositive

motion, such as a summary judgment motion, they ‘lose their

status of being “raw fruits of discovery.”’”   Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 252 (4th Cir. 1988)

(quoting In re “Agent Orange” Product Liability Litigation, 98

F.R.D. 539, 544–45 (E.D.N.Y. 1983)).   “Because summary judgment

adjudicates substantive rights and serves as a substitute for a

trial,” the First Amendment guarantee attaches to that motion.

Id.


         The court first notes that “[p]ublicity of [court] . .

. records . . . is necessary in the long run so that the public

can judge the product of the courts in a given case.”   Columbus-

America Discovery Group v. Atlantic Mut. Ins. Co., 203 F.3d 291,

303 (4th Cir. 2000).   The right of public access to court

documents derives from two separate sources: the common law and

the First Amendment.   The common law right affords presumptive

                                 2
access to all judicial records and documents.   Nixon v. Warner

Comms., Inc., 435 U.S. 589, 597 (1978); Stone v. University of

Md. Medical Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988).

Submitted documents within the common law right may be sealed,

however, if competing interests outweigh the public’s right of

access.   Nixon, 435 U.S. at 598-99, 602-03; In re Knight

Publishing Co., 743 F.2d 231, 235 (4th Cir. 1984).   Quoting

Knight, our court of appeals observed as follows:

    Some of the factors to be weighed in the common law
    balancing test “include whether the records are sought
    for improper purposes, such as promoting public
    scandals or unfairly gaining a business advantage;
    whether release would enhance the public’s
    understanding of an important historical event; and
    whether the public has already had access to the
    information contained in the records.”

Virginia Dept. of State Police v. Washington Post, 386 F.3d 567,

575 (4th Cir. 2004) (quoting Knight, 743 F.2d at 235) (emphasis

supplied).


          Assuming the First Amendment right applies to these

particular documents, the movant’s burden is more substantial.

To obtain a sealing order under the First Amendment rubric, the

movant must show “the denial [of access] is necessitated by a

compelling governmental interest, and is narrowly tailored to

serve that interest.”   Globe Newspaper Co. v. Superior Court,

457 U.S. 596, 606-07 (1982); Virginia, 386 F.3d at 573; Stone,

855 F.2d at 180.

                                 3
         The parties have not made the showing necessary to

obtain a sealing order.     In the interests of justice, however,

the court will provide a further opportunity to make the

required showing of the need for confidentiality as to some

material while at the same time assuring that the narrow

exception for secrecy extends no further than absolutely

necessary in a given case.     The right of public access is

paramount.


         Accordingly, it is ORDERED that the parties’ joint

motion to file dispositive motion briefing under seal be, and

hereby is, denied without prejudice.     The parties are directed

to file, on or before January 11, 2019, an amended motion to

seal that contains the necessary detail in compliance with the

aforementioned standards.     It is further ORDERED that the

schedule for dispositive motions is suspended while resolution

of the sealing issue is pending.


         The Clerk is directed to transmit copies of this order

to all counsel of record.


                     Enter: January 4, 2019




                                   4
